Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 28 JULY 2021. 
Claims 1-8 are present and amended in the claim set as filed on 28 JULY 2021. 
Examiner notes that an additional, unamended set is also present as filed on 28 JULY 2021, however Examiner presumes the amended set is intended for prosecution. 
Claim Objections

Claim 2 Objected to – 
	Claim 2 recites the limitation “the objective function including a parameter specific to a scheduling method of a worker who generated the decided schedule data…” Examiner is unclear if Applicant is intending/attempting to claim the worker themselves (at least partly due to the recitation of a “decided” schedule”) , or if the parameter is generated more independently of the worker themselves. Clarification requested. 

Claim 8 Objected to –
Claim 8 recites the term “non-transitory recording medium that records a program that causes a computer execute…” Examiner requests Applicant clarifies the language used in this description – as currently claimed there is only means for a recorded program to exist, rather than the recorded program to specifically execute and/or “be read from” or to specifically execute by the computer from the claimed medium. 



Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:



Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

Claims 1-8, of which claims 1, 7, 8 are independent, are directed to a statutory category of invention. 
	
With respect to claims 1-8 the independent claims (claims 1, 7, 8) are directed, in part, to calculate schedule information for use in scheduling unscheduled objects, and generating a schedule data using the information calculated. These claim elements are considered to be abstract ideas because they are directed to a mental process, in that the claims ensconce concepts performed in the human mind including observation, evaluation, judgment, and opinion functions. Calculating information about an existing schedule, and using that information to generate a schedule considering otherwise unscheduled elements is a process entirely performable in the mind. If a claim limitation, under its broadest reasonable interpretation, covers a concept performed in the human mind, then it/they falls/ fall into the “mental processes” category.
	
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – claim 1 recites a memory, and a processor, and claim 8 recites a “non-transitory recording medium that records a program that causes a computer to execute…” to perform the claim steps – Examiner notes that claim 7 includes no comparable elements. The memory, processor, and computer in claims 1, 8 are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Claims 1, 8 essentially read as the computing elements executing the abstract idea in that the elements themselves are not tied to any particular limitation or function of the claimed invention. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as a memory, and a processor, in claim 1, 8 – Examiner again notes claim 7 is completely devoid of any such elements . When considered individually, the “memory, processor, and computer” only contribute generic recitations of technical elements to 
Dependent claims 2-5 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as different elements or means of the scheduling process and/or the priorities therein for each scheduling process, as well as the transition between undecided and scheduled elements. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 6 is directed to the abstract idea identified above, however, the claim further recites elements such as advertisement broadcasting. Advertising falls under the abstract idea category of certain commercial and business relations. Similar to the independent claims above, Examiner does not find a practical application nor significantly more, and as such the claim recites an abstract idea without significantly more.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Francis et al ( US 20170034594 A1, hereinafter Francis).

In reference to claim 1, 7, 8 
Francis teaches: A scheduling device/method/non-transitory recording medium comprising:
at least one memory configured to store instruction [at least fig 7/8 and related text] memory/storage);
at least one processor (at least [fig 7/8] and related text – processor in computer/server computer 904); configured to execute the instructions to:
calculate, based on decided schedule data pertaining to an object to be scheduled and a feature of the object to be scheduled, an objective function used for generating schedule data for an object to be scheduled scheduling of which is undecided (at least [fig 3, text] “unconfirmed placement 304 may be “Show A”. Unconfirmed placement 304 may be automatically determined based on a score comprising conversion probability 214 and/or comparison metrics 306. The score may represent a single metric that encompasses a variety of factors. For example, “Show A”, “Show B”, and “Show C” may have scores of “97.3”, “92.3”, and “87.1”, respectively.” – i.e. features values are scored for each show, with 
generate the schedule data for the object to be scheduled scheduling of which is undecided, by using a feature of the object to be scheduled scheduling of which is undecided and the objective function (at least [ figs 3, 5, 6, and related text] unconfirmed programming is inserted into slots for the scheduling, i.e. a schedule generated, based on the features, predicted consumption/optimization factors; see also [0170-0176] see also [fig 19 and related text] – confirmed “spots” are scheduled amongst the pre-set show schedules).  

In reference to claim 2:
Francis further teaches: wherein the at least one processor is configured to execute the instructions to calculate, based on the predetermined schedule data generated in a past, the objective function including a parameter specific to a scheduling method of a worker who generated the decided schedule data, by using an inverse optimization method (at least [fig 6 and related text, including 0169-0176]  “User-specified constraints 602 may correspond to one or more parameters for the one or more promotional campaigns. User-specified constraints 602 may be provided by one or more media executives overseeing one or more media channels. Unconfirmed placement 304 may be determined based on user-specified constraints 602. Unconfirmed placements may be concurrently determined for multiple promotions based on balancing user-specified constraints 602 associated with the multiple promotions. For example, if a total available GRPs (e.g., 1000) is less than a sum of target GRPs for the multiple promotions (e.g., 500 and 1500), unconfirmed placements for the multiple promotions may be determined in such a manner that the actual GRPs for the multiple promotions are proportionately reduced (e.g., 250 and 750). In an embodiment, balancing user-specified constraints 602 may involve 

In reference to claim 3:
Francis further teaches: wherein the at least one processor is configured to execute the instructions to calculate the objective function for each object to be scheduled (at least [0169-0176] as noted above, a plurality of calculations are used to determine the features/match values for each group, [figs 7, 8] and related text disclose a processor.)

In reference to claim 4:
Francis further teaches: wherein the at least one processor is configured to execute the instructions to classify, or each of a plurality of objects to be scheduled, the object to be scheduled into one of a plurality of groups based on the feature of the object to be scheduled, and calculate he objective function for each group (at least [figs. 2, 3, 6, 7 and related text] based on the demographic correlation 308, and the calculations therein for a given parameter, the advertisement is scheduled into/confirmed into the broadcast stream as it is already existing). 

In reference to claim 5:
Unconfirmed placement 304 may be automatically determined based on a score comprising conversion probability 214 and/or comparison metrics 306. The score may represent a single metric that encompasses a variety of factors. For example, “Show A”, “Show B”, and “Show C” may have scores of “97.3”, “92.3”, and “87.1”, respectively.” – i.e. features values are scored for each show, with “unconfirmed placement” referring to the “scheduled scheduling of which is undecided” as claimed; at [fig 5 and related text] “confirmed placement 502 is assigned to an available timeslot based on first set of unconfirmed placements 500, which is subsequently transformed into second set of unconfirmed placements 504. The available timeslot may be associated with an unconfirmed placement for a different promotion.” At [fig 2] and related text – demographic data is used to determine groupings/objective values,  At [fig 6 and related text] promotions are inserted into the streams based on given parameters, see also [fig 19 and related text]. 

In reference to claim 6:
Francis further teaches wherein the object to be scheduled is an advertisement broadcast,  the schedule data is a broadcast schedule of an object to scheduled, and
the at least one processor is configured to generate the schedule data of the advertisement broadcast (at least [fig 1 and related text] “The plurality of timeslots may be advertising spots, such as blocks of time before, during, and/or after a time when a media program (e.g., the first media program, a second media program, a third media program) is presented to an audience. The plurality of timeslots may be associated with different media channels. A server computer may calculate the one or more probabilities for the promotion to cause conversion of one or more non-consumers of the first media program into consumers of the first media program. For example, a probability may be calculated for each 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20180324476 to Zhu discloses insertion/inclusion of complementary video content based on parameters and groupings of the content. 
20180324476, to Ford, discloses creating an audience for a given piece of broadcast content to be inserted into an existing schedule. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622